Cook, J.,
delivered the opinion of the court.
Appellant, plaintiff below, in its declaration declared on two acceptances of drafts drawn by the Providence J ewelry Company, of Rock Island, Illinois, on the Wick-ware Lumber Company, of Hickory, Mississippi, as follows : ■
“Rock Island, Illinois, 6 — 17—1907.
$95. Twelve months after date, pay to the order of Providence J ewelry Company, at its office in Rock Island, Illinois, without interest, ninety-five dollars, value received, and charge to account of
“Providence Jewelry Company, per M.
“To Wickware Lumber Co., Hickory, Miss.”
Across the face of the drafts was written:
“Accepted. Wickware Lumber Co.” And on the back of each were the following indorsements:
“Pay to the order of O. H. Brainard, Fin. Sec. Providence Jewelry Co., per T. 0. Loveland.”
“Pay to the order of Johnson County Savings Bank. O. H. Brainard, Fin. Sec.”
We gather from the record that the defendant relied on a failure of consideration. It will be observed that the drafts are payable at the office of the drawer in Rock Island, Illinois, and are transferred to appellant by proper indorsement. Our anti-commercial statute applies only to domestic bills of exchange, and not to paper made pay*81able beyond the limits of the state. Harrison v. Pike Bros., 48 Miss. 46. And by the indorsement plaintiff is presumed to be a bona fide holder for value. Craig v. City of Vicksburg, 31 Miss. 216; Harrison v. Pike Bros., supra.
The .peremptory instruction requested by plaintiff should have been given.

Reversed and remanded.